The facts are stated in the opinion.
CROW, J.
The action in the court below was on a promissory note and the judgment was for the plaintiff on a warrant of attorney contained in the note. Defendant moved to vacate the judgment and tendered an answer containing a number of defenses aff of Which were abandoned at the hearing of the motion, excepting as to the consideration.
The facts stipulated by the parties show that the sole consideration of the note was compensation due a real estate broker who had not been licensed as such pursuant to the statutes in that respect.
Manifestly, under 6373-48 GC, the commission was not recoverable and therefore could not serve as a consideration; consequently'the court was clearly unjustified in overruling the motion to vacate.
For that error, the judgment will be reversed at the costs of defendant in eri;or, and the cause remanded to the Municipal Court for further» proceedings in accordance with this opinion.
Middleton, PJ, and-Farr, J, concur.